Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are pending.

Priority
This application is a CON of 16/599,327 10/11/2019 PAT 10758503, 16/599,327 is a CON of 15/989,738 05/25/2018 PAT 10441556, 15/989,738 is a DIV of 13/779,511 02/27/2013 PAT 10004703, 13/779,511 is a CON of 12/444,908 04/09/2009 ABN, 12/444,908 is a 371 of PCT/US2007/081128 10/11/2007, and PCT/US2007/081128 has PRO 60/851,412 10/12/2006.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/851,412, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The .
Similarly, instant claims 19 and 20 contain limitations drawn to the making of a container, a concept that is not disclosed in the priority chain until application 16/599,327.  Therefore, claims 19 and 20 are given the priority of 10/11/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 7-9, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cave et al. (US 2001/0036479 A1).
Cave et al. discloses an experiment wherein 5 mg glyburide (i.e. glibenclamide; related to instant claims 7-9 and 18) and mannitol were dissolved in a pH 6.4 phosphate 
The mixture necessarily has been made in a container of some fashion, and the instant claims do nothing to limit the container other than the fact that it can contain the composition.  Further, as the disclosure of Cave et al. describes the making of this container of claimed composition, thus the limitations of claims 19 and 20 are considered to have been met.
With respect to the limitation drawn to “suitable for intravenous administration”, as the claims are drawn to a composition, this limitation is only interpreted insofar as it materially changes the composition.  In the instant case the composition of Cave et al. uses excipients that are commonly found/used in intravenous administration, so under broadest reasonable interpretation the limitation is considered to have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard et al. (US 2006/0276411 A1; of record) as evidenced by the Wikipedia page for Ringer’s solution.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide, mannitol, and a buffer, further comprising glucose (related to claims 2 and 3), further comprising dextrose (related to claim 4), further comprising sterile water (related to 
Simard et al. discloses compositions of glibenclamide (see, for example, the abstract, the Examples, the claims, and the whole document) that are appropriate for intravenous administration (see, for example, claims 29-32 and throughout) in an IV infusion solution such as Ringer’s solution (see, for example, claims 29-32, [0275], [0289], [0370], and [0377]) supplemented with glucose (see, for example, the Examples, the claims, and throughout).
Simard et al. teaches that additional agents and excipients can be used including mannitol (which is useable as both excipient and as an active agent; see, for example, [0037], [0038], [0049], [0275], [0310], etc.), dextrose (see, for example, [0345]), and amino acids (see, for example, [0345]).  The composition can be provided in a kit in a vial or syringe (see, for example, [0367] and throughout) including in a bolus dose (i.e. in a single dose; see, for example, [0377]) of 5 mg (see, for example, [0027]).
The Wikipedia page evidences that Ringer’s solution comprises NaCl, KCl, CaCl2, and sodium bicarbonate (i.e. a buffer) in water (i.e. a saline solution).  Those of 
Simard et al. does not specifically disclose the instant composition in a container.
It would have been obvious to make and use a container of the instant composition because the prior art discloses all the instantly claimed elements.
One of ordinary skill would have been motivated to make a composition of 5 mg glibenclamide and mannitol in Ringer’s solution with dextrose and an amino acid because the prior art clearly discloses the use of glibenclamide as an injectable solution, teaches that the solution can preferably be Ringer’s solution, and teaches that the dose can be 5 mg for a bolus/single dose administration.  Further, the art teaches that additional actives and excipients can be used including dextrose and amino acids, and the value-added mannitol.  One of ordinary skill would have made a composition of 5 mg glibenclamide and mannitol in Ringer’s solution, with the addition of dextrose and/or an amino acid during the routine experimentation and optimization of the composition of Simard et al., and would have done so with a reasonable expectation of success in making a useful glibenclamide composition for injection.
One of ordinary skill would have been motivated to put the glibenclamide composition in a syringe or vial (i.e. make the container comprising the composition) because the prior art teaches that the composition can beneficially be placed in such a container, including for a single dose, which necessarily requires the claimed active steps.  One of skill would have followed the general guidance of the prior art, and would have made a syringe or vial comprising the single dose of the taught composition, and would have done so with a reasonable expectation of success.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard et al. (US 2006/0276411 A1; of record) as evidenced by the Wikipedia page for Ringer’s solution as applied to claims 2-12 and 14-20 above, and further in view of Salzman et al. (US 5,856,360 A1; of record).
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration comprising glibenclamide, mannitol, a buffer, and lactate.
Simard et al. disclose as above and further teaches that the injection solution can be different appropriate solutions and/or be modified (see, for example, [0275], [0289], etc.) and the Wikipedia page discloses that lactated Ringer’s solution was known and commonly used.
The prior art does not specifically disclose the instant composition with lactate added.
Salzman et al. discloses injectable compositions of glibenclamide that use Ringer’s-lactate solution with dextrose (see, for example, the Examples, the claims, and the whole document).
It would have been obvious to one of ordinary skill in the art to use lactated Ringer’s solution in the composition of Simard et al. because the prior art discloses all the claimed elements.
One of ordinary skill would have been motivated to use lactated Ringer’s solution for the composition because Simard et al. teaches that the composition can be modified, the Wikipedia page teaches that lactated Ringer’s solution was known and In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,117,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a 
The patented claims are drawn to a composition and method of making said composition wherein glibenclamide, mannitol, and a pH adjuster (i.e. a buffer) are dissolved (see, for example, claim 9).  This composition necessarily requires a container and would provide a composition that would meet the concrete requirements of the limitation drawn to for intravenous administration.
Therefore, the instant claims are obvious in light of the patented claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,426,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a pharmaceutically acceptable salt thereof, mannitol, and a buffer, and a method of making said container.
The patented claims are drawn to a composition and method of making said composition wherein glibenclamide, mannitol, and an alkali base (i.e. a buffer) are dissolved (see, for example, claim 1).  This composition necessarily requires a container and would provide a composition that would meet the concrete requirements of the limitation drawn to for intravenous administration.
Therefore, the instant claims are obvious in light of the patented claims.


The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a pharmaceutically acceptable salt thereof, mannitol, and a buffer.
The patented claims are drawn to a parenteral composition wherein glibenclamide and mannitol are in a solution adjusted to pH 9 or above (i.e. with a buffer; see, for example, claims 1 and 2).  This composition necessarily requires a container and would provide a composition that would meet the concrete requirements of the limitation drawn to for intravenous administration.
Therefore, the instant claims are obvious in light of the patented claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,503 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a pharmaceutically acceptable salt thereof, mannitol, and a buffer, and a method of making said container.
The patented claims are drawn to a composition and method of making said composition wherein glibenclamide, mannitol, and sodium bicarbonate (i.e. a buffer) are 
Therefore, the instant claims are obvious in light of the patented claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,869,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a pharmaceutically acceptable salt thereof, mannitol, and a buffer, and a method of making said container.
The patented claims are drawn to a composition and method of making said composition wherein glibenclamide, mannitol, and sodium hydroxide (i.e. a buffer) are dissolved (see, for example, claims 1 and 12).  The claims further comprise a putting said composition in a container (see, for example, claims 16-23).
Therefore, the instant claims are obvious in light of the patented claims.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/126,993.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a container containing a composition suitable for intravenous administration, the composition comprising glibenclamide or a 
The copending claims are drawn to a composition and method of making said composition wherein glibenclamide, mannitol, and a buffer are dissolved (see, for example, claims 1, 4, and 8).  The claims further comprise a putting said composition in a container (see, for example, claims 16-20).
Therefore, the instant claims are obvious in light of the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627